Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Horace Antonio Taylor appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we deny Taylor’s motion for the appointment of counsel, and we affirm for the reasons stated by the district court. United States v. Taylor, No. 3:13-cr-01036-JFA-1 (D.S.C. Mar. 14, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED